Citation Nr: 1750687	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $3,988.90, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to September 1991.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In April 2014 the Board remanded the claim for further development.  The claim is now returned to the Board for further appellate review.

The Board notes that in August 2016, Attorney Seth C. Berman was appointed as the Veteran's representative through a VA Form 21-22a.  In October 2017, Attorney Berman informed VA that he was withdrawing his representation of the Veteran.  The record fails to show that representation has been withdrawn in accordance with 38 C.F.R. § 20.608(b) (2017).  Following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion and a signed statement certifying that a copy of the motion was sent via first-class mail, postage prepaid, to the Veteran, setting forth the address to which the copy was mailed.  38 C.F.R. § 20.608(b)(2).  The Board acknowledges that 38 C.F.R. § 20.608(b)(2) also indicates that the motion should be filed with the Board.  Accordingly, for Attorney Berman's withdrawal of representation to be valid, he must comply with the above directives set forth by 38 C.F.R. § 20.608(b)(2).  Absent proper compliance with these directives, the Board finds that Attorney Berman remains the Veteran's properly appointed representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An overpayment was created in the present case for the time period from August [REDACTED], 2010 to November [REDACTED], 2010, during which the Veteran received nonservice-connected VA pension benefits in the amount of $3,988.90.  During this period, the AOJ determined that the Veteran was a fugitive felon due to an outstanding felony warrant for failure to pay child support for his two children.  Eventually, the Veteran was arrested on November [REDACTED], 2010, and the warrant was served, satisfied, and cleared.  VA has determined the Veteran was not entitled to pension benefits for the time period from August [REDACTED], 2010, to November [REDACTED], 2010, due to his fugitive felon status from the date of the warrant until the date of his arrest.

In its April 2014 decision, the Board acknowledged that not only was the Veteran requesting a waiver of the overpayment of pension benefits due to undue hardship upon himself and his dependent children, he was also disputing the validity of the debt.  The Board directed the AOJ to develop the Veteran's dispute regarding the validity of the debt and formally adjudicate the issue.  

In particular, the Board directed the AOJ to explicitly clarify both the amount of the debt that had already been recouped from the Veteran, and whether any amount of the pension debt included apportionment payments for child support from August [REDACTED], 2010, to November [REDACTED], 2010.  While the AOJ associated various internal documents and printouts showing the Veteran's pension amounts and payments with the claims file, it did not explicitly clarify both the amount of the debt that had already been recouped from the Veteran, and whether, in calculating the debt in question, any amount of the pension debt included apportionment payments for child support from August [REDACTED], 2010, to November [REDACTED], 2010.  

Moreover, in readjudicating the claim in a July 2015 Supplemental Statement of the Case, the AOJ did not adjudicate the validity of the debt issue, as instructed by the Board.  Rather, the readjudication focused solely on whether the Veteran was entitled to a waiver of the debt.  Accordingly, this matter must be remanded to ensure compliance with the Board's prior remand instructions.

The Board adds that, in its prior remand, the Board directed the AOJ to obtain an updated Financial Status Report, VA FORM 5655 (VA FORM 5655) from the Veteran.  The Board further directed the AOJ to take the necessary steps to obtain a copy of the August [REDACTED], 2010, bench warrant number 07-4564-49 issued against the Veteran, as well as a copy of the court order quashing the warrant upon his arrest on November [REDACTED], 2010.  The Board stated that the Veteran should also be asked to assist by providing copies of these items if he has them in his possession.
Although the AOJ asked the Veteran for these documents in an August 2014 letter, the Veteran did not respond.  On remand, the AOJ should take any additional steps necessary to obtain these documents, and provide the Veteran another opportunity to do the same.

The Veteran is reminded that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, recon. denied, 1 Vet. App. 406 (1991) (per curiam).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a current VA Form 5655, listing all monthly income, monthly expenses, assets and debts, for himself.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.

2.  Take the necessary steps to obtain a copy of the August [REDACTED], 2010, bench warrant number 07-4564-49 issued against the Veteran, as well as a copy of the court order quashing the warrant upon his arrest on November [REDACTED], 2010, to include asking the Veteran for a copy of these documents.  All steps taken should be documented in the record.  If the AOJ cannot obtain these documents independently from any assistance from the Veteran, this should be made clear in the record.

3.  Create a memorandum specifically identifying those VA payments made to the Veteran associated with the $3,988.90 debt created.  In so doing, clarify 1) the amount of the debt, if any, that has already been recouped from the Veteran; and 2) how much, if at all, the amount of the pension debt included apportionment payments for child support to the ex-spouse of the Veteran, on behalf of the Veteran's dependent children, from August [REDACTED], 2010, to November [REDACTED], 2010.  The AOJ should explicitly clarify both of these matters for the record.

4.  After completion of the above, the Committee or the AOJ should adjudicate the preliminary issue of whether the overpayment of pension benefits in the amount of $3,988.90 was properly created (i.e. the validity of the debt), and whether the overpayment is the result of sole administrative error by VA.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  The Veteran is challenging the existence and validity of the debt by arguing that the warrant was in error, as alleges he was paying all child support that was due at that time.  He asserts that $400 of his VA pension payment was already being separately apportioned to his wife on behalf of his two dependent children.  He alleges sole administrative error on VA's part.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the Committee or AOJ must first address whether the overpayment was valid and properly created.   

5.  If an overpayment is found to be valid and properly created, the Committee or the AOJ should also readjudicate whether the Veteran's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.

6.  If the Committee's or AOJ's determinations remains unfavorable with regard to the issues of (a) the validity of the debt and (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) addressing both issues, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




